UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 08-6191



UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.


WILLIAM JEROME JORDAN,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. Solomon Blatt, Jr., Senior District
Judge. (2:06-cv-00137-SB)


Submitted:   July 31, 2008                 Decided:   August 7, 2008


Before NIEMEYER, TRAXLER, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


William Jerome Jordan, Appellant Pro Se. Robert Hayden Bickerton,
Assistant United States Attorney, Charleston, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            William     Jerome   Jordan     seeks   to    appeal   the       district

court’s order denying as successive his 28 U.S.C. § 2255 (2000)

motion.    The order is not appealable unless a circuit justice or

judge     issues   a    certificate    of     appealability.            28     U.S.C.

§ 2253(c)(1) (2000). A certificate of appealability will not issue

absent “a substantial showing of the denial of a constitutional

right.”    28 U.S.C. § 2253(c)(2) (2000).           A prisoner satisfies this

standard by demonstrating that reasonable jurists would find that

any assessment of the constitutional claims by the district court

is debatable or wrong and that any dispositive procedural ruling by

the district court is likewise debatable.                Miller-El v. Cockrell,

537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                    We have

independently reviewed the record and conclude that Jordan has not

made the requisite showing.        Accordingly, we deny Jordan’s motion

to proceed in forma pauperis, deny a certificate of appealability,

and dismiss the appeal.        In light of this disposition, we also deny

Jordan’s    motion     for   preparation    of   transcripts       at   government

expense.      We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                         DISMISSED


                                      - 2 -